 Case 2:18-cv-01850-MWF-ADS Document 32 Filed 04/21/21 Page 1 of 2 Page ID #:2174




 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   BRANDON DION AUDINETTE,                     Case No. 2:18-001850 MWF (ADS)

12                             Petitioner,

13                             v.                ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
14   KEN CLARK, Warden,                          STATES MAGISTRATE JUDGE AND
                                                 DISMISSING CASE
15                             Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, and all related filings, along with the Report and Recommendation of the

19   assigned United States Magistrate Judge dated March 5, 2021 [Dkt. No. 26].

20   Finding no objections on file, IT IS HEREBY ORDERED:

21         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

22                No. 26] is accepted;

23         2.     The Petition is denied and this case is dismissed with prejudice;

24   ///
 Case 2:18-cv-01850-MWF-ADS Document 32 Filed 04/21/21 Page 2 of 2 Page ID #:2175




 1         3.    The request for an evidentiary hearing is denied; and

 2         4.    Judgment is to be entered accordingly.

 3

 4   DATED: April 21, 2021           ____________________________________
                                     MICHAEL W. FITZGERALD
 5                                   United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
